Ellis, J.
(concurring) — It seems to me that the language of the majority is too broad in its reference to the constitutional provision therein discussed. It may be conceded that the right of the people to assemble, petition, discuss, and recommend, or even nominate, cannot be abridged by any legis*603lative act; but I can see no reason why the legislature’ may not make the solicitation or formal acceptance of such a nomination a personal disqualification to be a candidate at a primary election. Such a law would in no wise abridge the right of the people to assemble and recommend or nominate. It would be personal to the candidate. In so far as the majority opinion may be construed as foreclosing the right of the legislature to pass such a law as I have mentioned, it seems to me that the opinion gratuitously extends beyond the issue presented here. The language should be limited so as to leave no question as to the right of the legislature to make such action on the part of the candidate himself a personal disqualification. With this reservation, I concur in the result.
Main, J., concurs with Ellis, J.